Citation Nr: 1732634	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  13-23 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for degenerative changes of the left knee.

2.  Entitlement to an evaluation in excess of 10 percent for rheumatoid arthritis of the left hip.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1989 to October 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Veteran appeared at a Board hearing via videoconference in March 2017; a transcript of that hearing has been associated with the claims file.

The issue of a psychiatric disorder, to include depression, as secondary to the Veteran's service-connected disabilities, has been raised by the record by the Veteran's testimony at the March 2017 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

At the March 2017 Board hearing, the Veteran testified that she had last seen her rheumatologist at Northwestern Memorial Hospital regarding her left knee and left hip disabilities about a year prior to the hearing; however, the claims file currently only has treatment records from Northwestern Memorial Hospital through 2013.  Additionally, the claims file only has records from the Chicago VA Medical Center through January 2014.  Therefore, it appears that there are outstanding VA and private treatment records and a remand is necessary in order to obtain those records.  See 38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159 (b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Further, the Board finds that the last VA examinations of the Veteran's left knee and left hip in January 2016 are inadequate, as those examinations do not include range of motion testing results required by the United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App 158 (2016).  In Correia, the Court found that 38 C.F.R. § 4.59 requires that VA joint examinations must, where possible, include range of motion results for pain on both active and passive motion, in weightbearing and non-weightbearing, and if possible, with the range of the opposite undamaged joint.  Id. at 168-169.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that new VA examinations of the Veteran's left knee and left hip are required.  The examiner should also render a retrospective opinion on the measurements required by Correia. 

Lastly, at the March 2017 Board hearing, the Veteran asserted her conditions had worsened since the January 2016 VA examinations.  Thus, a remand is necessary to obtain new VA examinations.  See Palczewski v. Nicholson, 21 Vet. App 174, 
181-82 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Chicago VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  After securing any necessary releases, attempt to obtain all pertinent treatment records from the Northwestern Memorial Hospital, and associate any records with the claims file.  If any identified records from the Northwestern Memorial Hospital cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that she can make an attempt to obtain those records on her own behalf.

3.  Schedule the Veteran for a VA examination to determine the current severity of her left knee disability.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

Full range of motion testing must be performed where possible.  The examiner should test the range of motion of the left knee for pain in active motion, passive motion, weightbearing, and in non-weightbearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examiner should also provide an opinion as to the range of motion for pain throughout the appeal period of the left knee in active motion, passive motion, weightbearing, and in non-weightbearing.

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.

4.  Schedule the Veteran for a VA examination to determine the current severity of her left hip disability.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

Full range of motion testing must be performed where possible.  The examiner should test the range of motion of the left hip for pain in active motion, passive motion, weightbearing, and in non-weightbearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examiner should also provide an opinion as to the range of motion for pain throughout the appeal period of the left hip in active motion, passive motion, weightbearing, and in non-weightbearing.

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.

5.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims for increased evaluations of her left knee and left hip disabilities.  If the benefits on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






